  Case: 3:12-cr-00024-WHR Doc #: 41 Filed: 07/27/21 Page: 1 of 2 PAGEID #: 154



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


 UNITED STATES OF AMERICA,
              Plaintiff,
                                              Case No. 3:12-cr-024
        V.
                                              JUDGE WALTER H. RICE
 DONALD L. JOHNSON,
              Defendant.




       DECISION AND ENTRY OVERRULING AS MOOT DEFENDANT'S
       MOTIONS TO REDUCE SENTENCE PURSUANT TO 18 U.S.C.
       § 3582(c)(2) (DOCS. ##33, 35) AND MOTION FOR STATUS
       CONFERENCE REGARDING THE SAME (DOC. #38)




      Given that Defendant Donald L. Johnson has completed the custodial

portion of his sentence and the Court can no longer grant Defendant any

meaningful relief, the Court OVERRULES AS MOOT his Motions to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(2), Docs. ##33 and 35, and his Motion for

a Status Conference regarding the same, Doc. #38. See United States v. Lewis,

166 F. App'x 193, 195 (6th Cir. 2006) (holding that challenges to length of custod ial

sentence are rendered moot by defendant's release from prison).
  Case: 3:12-cr-00024-WHR Doc #: 41 Filed: 07/27/21 Page: 2 of 2 PAGEID #: 155



Date: July 26, 2021
                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE




                                       2
